Page, J. (concurring):
I concur in the result upon the grounds that the plaintiff has not shown facts which would entitle it to relief.
*237If the defendant has failed to keep and perform the covenants of the lease on its part to be performed, the plaintiff can now terminate the lease which would effectually dispose of any right to a renewal. If, as the plaintiff claims, the facts stated should move a court of equity to cancel, at this time, the provision in the lease for a renewal thereof, they would constitute a defense to any action that the defendant might bring to compel a renewal of the lease. The plaintiff, therefore, has a complete and adequate remedy at law.
Order modified as indicated in opinion of Smith, J., and, as so modified, affirmed, with ten dollars costs and disbursements to the defendant.